Citation Nr: 0633014	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2005, the veteran testified at an RO hearing; a 
videoconference hearing was conducted by the undersigned 
Acting Veterans Law Judge in September 2006.  Copies of these 
transcripts are in the record.  


FINDINGS OF FACT

1.  The weight of the competent medical evidence of record 
demonstrates that the veteran has been diagnosed with PTSD 
due to an in-service stressor.

2.  There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressor, supporting a current 
diagnosis of PTSD. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an August 
2006 letter, the veteran was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  With regard to service connection for 
PTSD, the RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when implementing the award.

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of entitlement to service connection for 
PTSD, the Board is taking action favorable to the veteran by 
granting service connection for PTSD, as such the Board finds 
that there has been no prejudice to the veteran in this case 
that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See, e.g., VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.  In order for a claim for service connection 
for PTSD to be successful, there must be: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The U.S. Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran has been diagnosed as having PTSD.  Pertinent 
evidence of record includes VA treatment records dated from 
July 1999 to February 2005.  A VA clinician, who saw the 
veteran in July 1999, sought to rule out PTSD, based on the 
veteran's strong memories of a child being killed in Vietnam 
whenever he is with his grandchild.  A VA clinician, who saw 
the veteran in September 1999, confirmed a diagnosis of PTSD.  
In subsequent consultations and evaluations, other mental 
health professionals on numerous occasions have provided a 
diagnosis of PTSD in connection with the veteran's service in 
Vietnam.  For example, in August 2001, a VA staff 
psychologist (Ph.D.) diagnosed PTSD in relation to the 
veteran's reported nightmares and flashbacks of Vietnam.  On 
the same day, in August 2001, a VA physician and staff 
psychiatrist diagnosed PTSD in relation to the veteran's 
reported memories of Vietnam and related issues with 
irritability and anger.  In June 2000, a VA staff 
psychologist diagnosed PTSD in relation to the veteran's 
aggressiveness and hostility, and inability to make or keep 
friends.  The VA clinician on that occasion also stated that 
the veteran tends to minimize problems related to Vietnam.
 
The veteran served in Vietnam from January 4, 1967 to 
December 31, 1967.  His service personnel records show 
participation in the Vietnam Counteroffensive, Phase II (this 
phase lasted from July 1, 1966 to May 31, 1967) and the 
Vietnam Counteroffensive, Phase III (this phase lasted from 
June 1, 1967 to January 29, 1968).  These records corroborate 
his hearing testimony that he served in Vietnam for most of 
1967.  The record does not show that he was specifically 
assigned to combat duties, nor that he was awarded any medal 
reflective of combat service against the enemy.  He has 
stated that he served in Vietnam as a heavy equipment 
operator with a company of construction engineers (84th 
Engineers, C Company), who received incoming enemy mortar and 
small arms fire.  Therefore, corroboration of the veteran's 
reported stressors is necessary to grant service connection 
for PTSD.

In this regard, the veteran has reported an-in-service 
stressor, which has been corroborated by independent 
evidence.  The veteran testified at length during his RO and 
videoconference Board hearings that his diagnosed PTSD is 
based on his report of witnessing the death of a small child 
run over by a bulldozer operated by another soldier.  The 
veteran's testimony has been corroborated by independent 
evidence in the form of letters or an e-mail statement from 
three fellow soldiers, who also witnessed the incident, 
including the veteran's platoon sergeant.  In essence, these 
statements reveal that they and the veteran were making 
preparation to lay a gas pipeline; that Private B. was 
operating a bulldozer to make a ditch; that the bulldozer had 
a heavy cable wench on the back, which Vietnamese children 
liked to catch a ride on; that Private B. put his bulldozer 
in reverse, not knowing that a boy had grabbed a hold of the 
cable wench for a ride; and that the boy lost his grip and 
fell into the sand under the bulldozer's tracks and was run 
over by Private B.

Based on the above evidence, the Board finds that the service 
records and other evidence of record is sufficient to raise a 
reasonable doubt as to whether the alleged bulldozer incident 
occurred in Vietnam during the veteran's active duty service. 
Resolving reasonable doubt on this question in the veteran's 
favor, the Board finds that the reported bulldozer incident 
appears to have occurred in 1967, while the veteran was 
stationed in Vietnam.  38 C.F.R. § 3.102 (2006).

As indicated, the record includes a medical diagnosis of PTSD 
based on the veteran's reported stressor of seeing a child 
killed, independent corroboration of the in-service 
incurrence of the bulldozer incident, and medical evidence of 
a nexus between diagnosed PTSD and the bulldozer incident in 
service.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's diagnosed PTSD was the result of a verified in-
service stressor and service connection is warranted.  38 
U.S.C.A. §§ 1131, 5107, 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for PTSD is granted. 


_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


